MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                     FILED
court except for the purpose of establishing                             Nov 02 2018, 9:20 am
the defense of res judicata, collateral
                                                                              CLERK
estoppel, or the law of the case.                                         Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
LeRon Everett Easley-El                                 Curtis T. Hill, Jr.
Pendleton, Indiana                                      Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Assistant Section Chief, Criminal
                                                        Appeals
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

LeRon E. Easley-El,                                     November 2, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-691
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Amy Barbar,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        49G02-9303-CF-33518



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-691 | November 2, 2018     Page 1 of 3
                                          Case Summary
[1]   In 1993, LeRon E. Easley-El was convicted of attempted murder, rape, criminal

      deviate conduct, criminal confinement, robbery, and two counts of burglary.

      He was sentenced to an aggregate ninety-year term. In the years since his

      convictions, Easley-El has filed numerous unsuccessful motions to modify his

      sentence. In the instant appeal, he challenges the denial of his most recent

      motion to modify his sentence. We affirm.



                            Facts and Procedural History
[2]   In August of 1993, Easley-El was sentenced to an aggregate ninety-year term

      after he pled guilty to attempted murder, rape, criminal deviate conduct,

      criminal confinement, robbery, and two counts of burglary. In 2005, Easley-

      El’s sentence was affirmed following a belated appeal. Between the years 1993

      and 2015, Easley-El filed eleven motions for modification of his sentence, all of

      which were denied. On March 8, 2018, Easley-El filed his twelfth motion for

      sentence modification. The trial court denied Easley-El’s motion on March 12,

      2018, stating that the “Petitioner is serving a sentence for a violent offense;

      Petitioner has failed to show that the State of Indiana approves a modification

      herein. Ct. DENIES modification.” Appellant’s App. p. 41.



                                Discussion and Decision
[3]   Easley-El contends that the trial court abused its discretion by denying his

      motion for a sentence modification. “We review a trial court’s decision as to a
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-691 | November 2, 2018   Page 2 of 3
      motion to modify only for an abuse of discretion.” Carr v. State, 33 N.E.3d 358,

      358 (Ind. Ct. App. 2015). “An abuse of discretion has occurred when the

      court’s decision was clearly against the logic and effect of the facts and

      circumstances before the court.” Id. at 359 (internal quotation omitted).


[4]   Easley-El’s crimes qualify him as a violent criminal. In seeking relief, he must

      therefore comply with the rules relating to sentence modification for violent

      criminals. Indiana Code section 35-38-1-17(k) provides that after the elapse of

      365 days from the date of sentencing, a convicted person who is a violent

      criminal may not file a motion for sentence modification without the consent of

      the prosecuting attorney. It is undisputed that the sentence at issue was

      imposed in 1993. Easley-El’s motion for modification of his sentence was filed

      on March 8, 2018, far more than 365 days from the date of sentencing. As

      such, his motion required consent from the prosecuting attorney, which he did

      not have. The trial court, therefore, did not abuse its discretion in denying

      Easley-El’s petition.


[5]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-691 | November 2, 2018   Page 3 of 3